McGregor, P. J.
(concurring in part and dissenting in part). I concur in my Brothers’ conclusion that The University of Michigan Board of Regents is a public employer. However, I am constrained to dissent from my Brothers’ holding that the interns, residents, and post-doctoral fellows are not “public employees” within the meaning of 1965 PA 379 (MCLA 423.201 et seq; MSA 17.455 [1] et seq).
The majority opinion holds that the interns, residents, and post-doctoral fellows cannot be characterized as employees because they are students. The fact that the members of the interns-residents association are “students” does not thereby preclude them from also maintaining their status of employees of the University. In short, this is not a situation where the interns-residents are either students or employees; the terms “student” and “employee” are not mutually exclusive.
The Regents cannot refute the fact that the interns and residents do not participate in classroom work, but are instead engaged in clinical work in the hospital. Furthermore, the interns and residents treat patients in a clinical context, although under the supervision of hospital personnel. This fact further serves to emphasize the employee status of the interns and residents, as it is directly analogous to the supervisory capacity which is present in the normal employer-employee relationship. Each year, the resident or intern signs a one-year agreement deemed as binding by both parties; they receive compensation and are subject to Federal income tax thereon. The benefits provided by the hospital to *67its regular employees are provided to the members of the Association as well. Indeed, interns and resident physicians have been considered employees for various purposes by the many courts of the United States. In Martin v. Roosevelt Hospital (CA 2,1970), 426 F2d 155, the Court of Appeals held that a resident physician is an employee under the reemployment provisions of the selective service statute. The Court also noted that the position of resident physician is not so temporary as to be regarded as casual employment. In Woddail v. Commissioner of Internal Revenue (CA 10, 1963), 321 F2d 721, a doctor was employed as a resident physician and his salary was denominated as a stipend. The doctor then excluded his tax-exempt fellowship amount from his gross income. The Commissioner of Internal Revenue ruled that the doctor, not being a candidate for a degree at an educational institution, was therefore not a recipient of a scholarship ex-cludable under § 117 of the Internal Revenue Code. The Court agreed with the Commissioner and found that the examination of the position of a resident physician vis-a-vis the hospital results in a perfect example of an employer-employee relationship'.
In negligence cases, particularly malpractice cases, interns and resident physicians have long been determined as employees of the hospital working direetly under its supervision and control and acting on behalf of the hospital. See Stuart Circle Hospital Corp. v. Curry (1939), 173 Va 136 (3 SE2d 153); Post v. Crown Heights Hospital, Inc. (1940), 173 Misc 250 (17 NYS 2d 409); City of Miami v. Oates (1942), 152 Fla 21 (10 So 2d 721); Moeller v. Hauser (1952), 237 Minn 368 (54 NW2d 639); Parmerter v. Osteopathic General Hospital (Fla, 1967), 196 So 2d 505.
*68Hospital interns and resident physicians have also been held to be employees within the context of workmen’s compensation acts. In Bernstein v. Beth Israel Hospital (1923), 236 NY 268 (140 NE 694), the Court, analyzing the position of interns and resident physicians, held that:
“He was a servant or employee by every test of permanence of duty, of intimacy of contact, and of fullness of subjection.”
See also Nordland v. Poor Sisters of St. Francis (1954), 4 Ill App 2d 48 (123 NE 2d 121).
The aforementioned cases necessitate the conclusion that, for the purposes of collective bargaining, the members of the interns-residents association possess the requisite degree of employee status as to come within the scope of public employees, within the meaning of 1965 PA 379.
Therefore, I dissent from the majority opinion and vote to affirm the order of the Michigan Employment Relations Commission, without costs.